DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1-3, 5, 6 and 13.  Currently claims 1-3, 5, 6, 9-11 and 13 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim has been amended to positively require a press-fit connection between the at least one cooling element and sidewalls of the at least one second recess.  It is unclear as to where the support for the limitation is found in the specification as originally filed.  The specification appears to only refer to pressing the cooling elements into the groove; however, there does not appear to be specificity regarding the press-fit between the element and the sidewalls of the groove.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behling (PN 6805480) in view of Finn (PN 3285329) and Barth (Pub No 2006/0222730).
With regards to claim 1, Behling teaches a cylinder assembly for a twin-screw extruder (interpreted to read upon a plasticizing cylinder of a plastic extruder) comprising a wall with at least one first recess or channel (3) formed in the outer surface of the wall (Fig. 1, Fig. 3, Fig. 4).  Behling teaches that the cylinder assembly may be provided with a single channel with a helical shape (as is shown in the figures) or may comprise multiple windings to provide multiple channels extending parallel to one another (col 3 ln 51-64, interpreted to read upon at least one second similar channel).  Behling teaches that the channels are for heat transfer means and may be used for both heating and cooling (col 1 ln 20-30, col 6 ln 37-49).  With regards to the particular cross sectional shape of the channels, Behling teaches that the channels may have a rectangular cross-section (col 3 ln 65-67), or other shape such as conical (col 4 ln 24-44), and explicitly does not limit the particular cross-sectional shape (col 4 ln 65-67) or the number of channels.
Behling does not teach that the cooling element is a tube arranged in the recess or that the heating element is shaped to fit the rectangular cross-section of the first recess.
In a similar field of endeavor, Finn teaches an arrangement for temperature control of an extruder (col 1 ln 1-16).  Finn teaches providing a plurality of grooves about the extruder device into which heat transfer devices are placed (Fig. 1-7).  Finn teaches that it was known to provide heating elements in first grooves and cooling elements in the form of a tube in second grooves (Fig. 7, element 22 represents a cooling tube through which cooling medium can flow and element 18 represents an electrical heating element).  Finn teaches that providing the cooling elements in the form of a tube placed within an outer surface groove allows for simple repair and replacement such as in the event of a clog (col 2 ln 46-57).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize similar heat transfer means including a cooling element tube similar to that of Finn and an electrical resistive heater similar to that of Finn placed within the spiral groove of Behling as both relate to extruders with temperature control means about the periphery of the extrusion device in which a groove is provided presenting a reasonable expectation of success, and doing so allows for repair and replacement such as in the event of a clog as discussed in Finn. 
Barth teaches that it was known in the art at the time the invention was effectively filed that heating means for plastic processing which are spirally wound around the device can have a rectangular cross-section (Abstract, Fig. 2, ¶ 0024, square coils).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize alternative shapes such as those known in the art as taught by Barth as doing so presents a simple substitution of known prior art heating element shapes and the mere change in shape presents a case of prima facie obviousness in the absence of new or unexpected results.
With regards to claim 2, as seen in Finn (Fig. 7) it was known in the art for the heating or cooling elements to substantially fit the cross-section of the groove into which they are placed (interpreted to read upon a press-fit connection between the at least one element and the sidewalls).
With regards to claim 5, Behling in view of Finn teaches that the heating and cooling elements are shaped such that they fit within grooves and are in contact with the bottom and sidewalls of the grooves (Fig. 7 of Finn).
With regards to claim 6, Behling teaches using a rectangular (parallel) cross-section for the grooves (col 3 ln 65-67).
With regards to claim 9, Behling teaches that the grooves are within the outer wall (Fig. 4).  Regarding the particular limitation that the manner in which the grooves are formed is milling, this does not present structural limitation of the device itself, but rather presents a “product-by-process” limitation in which there the device of Behling is substantially identical, and no particular structural difference is implied by the recited step.
With regards to claim 10, Finn teaches using an electric resistive heating element within a tube placed in the groove interpreted to read upon being a cartridge (Fig. 7).



Claim 3, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behling (PN 6805480) in view of Finn (PN 3285329) and Barth (Pub No 2006/0222730) as applied to claim 1 above, and further in view of Van Riper (PN 2721729).
With regards to claim 3, Behling in view of Finn as applied to claim 1 above teaches an extruder with a heating and cooling means about the periphery of the barrel.  Behling and Finn do not teach a plurality of heating elements and cooling elements arranged in the recesses with a plurality of axially adjacent zones for separate control.
Van Riper teaches a similar extrusion device comprising both heating and cooling means about the periphery of the extruder barrel (Fig. 1-5, col 1 ln 15-35).  Van Riper teaches providing a plurality of individually controlled heating and cooling means in axially adjacent zones (col 8 ln 14-76).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a plurality of independently controlled heating and cooling means in axial zones along the barrel of Behling in view of Finn as taught by Van Riper as both relate to extrusion barrels having both heating and cooling means as well as helical grooves about the barrel presenting a reasonable expectation of success, and doing so allows for improved control as discussed in Van Riper.
With regards to claim 11, Behling in view of Finn as applied to claim 1 above teaches an extrusion device comprising both heating and cooling means about the barrel, but does not explicitly teach including an insulating sleeve arranged about the heating and cooling elements.
Van Riper teaches a similar extrusion device comprising both heating and cooling means about the periphery of the extruder barrel (Fig. 1-5, col 1 ln 15-35).  Van Riper teaches providing a plurality of individually controlled heating and cooling means in axially adjacent zones (col 8 ln 14-76).  Van Riper teaches including at least one insulating sleeve or sheath about the heating and cooling means (col 4 ln 59-75, col 7 ln 1-14, Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a plurality of insulating sleeves in axial zones along the barrel of Behling in view of Finn as taught by Van Riper as both relate to extrusion barrels having both heating and cooling means as well as helical grooves about the barrel presenting a reasonable expectation of success, and doing so allows for insulation as discussed in Van Riper and application of a known technique to improve a similar device yielding predictable results.
With regards to claim 13, Behling in view of Finn as applied above teaches an extruder with a heating and cooling means about the periphery of the barrel.  Behling and Finn do not teach a plurality of heating elements and cooling elements arranged in the recesses with a plurality of axially adjacent zones for separate control.  Behling does not limit the number of channels and thus does not limit the number or heating or cooling elements.
Van Riper teaches a similar extrusion device comprising both heating and cooling means about the periphery of the extruder barrel (Fig. 1-5, col 1 ln 15-35).  Van Riper teaches providing a plurality of individually controlled heating and cooling means in axially adjacent zones (col 8 ln 14-76).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a plurality of independently controlled heating and cooling means in axial zones along the barrel of Behling in view of Finn as taught by Van Riper as both relate to extrusion barrels having both heating and cooling means as well as helical grooves about the barrel presenting a reasonable expectation of success, and doing so allows for improved control as discussed in Van Riper.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide more than one heating or cooling element in a given zone as Behling expressly teaches providing multiple channels and doing so presents a mere duplication of parts presenting a case of prima facie obviousness in the absence of new or unexpected results.

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Behling in combination with Finn does not teach a spiral shaped heating or cooling element, this argument is not persuasive.  As discussed in the rejection Behling in view of Finn renders obvious the use of a physical heating element or tube for a cooling medium placed within a channel for the purpose of heat transfer in a similar extrusion device.  The channels of Behling spiral along the length of the barrel, and thus any heating or cooling element placed within the channels will also spiral along the length of the barrel.
With regards to applicant’s argument that the channel of Behling is trapezoidal and not rectangular, this argument is not persuasive.  While the figure of Behling appears to depict a trapezoidal cross-section this is only one disclosed embodiment.  Behling explicitly teaches using a rectangular cross-section (col 3 ln 65-67).
With regards to applicant’s argument that Behling cannot be modified to include an element such as a tube that is placed within the channel or recess, this argument is not persuasive.  The modification proposed does not change the shape of the channel from the winding vortex preferred by Behling, nor does it add to the cost of manufacturing the channels.  The proposed modification merely provides a tube or heating element placed within the channels for the purposes of heat transfer consistent with the function desired by Behling.

Applicant’s arguments with respect to claim(s) 2-3, 5, 6, 9-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742